DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group I, claims 31-47, in the reply filed on May 11, 2022 is acknowledged.  In view of the rejections made below, the election requirement is hereby withdrawn.   Claims 31-56 are treated on the merits in this action.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 1A-2 shows reference numbers 124 and 126, which are not found in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 31 refers to “a therapeutic agent” in reciting the proximal cap portion; however the claim does not require the therapeutic device to comprise or contain a therapeutic agent therein.  Dependent claims 35 and 36 recite half-lives of “the therapeutic agent” however, and claim 40 recites different therapeutic agents.  Therefore confusion arises regarding whether the therapeutic device of claim 31 comprises, i.e., requires, a therapeutic agent in a portion of the therapeutic device such as the refillable reservoir, which is not recited expressly.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 8399006. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to an implantable therapeutic device to treat an eye of a patient having a posterior chamber and a sclera, the therapeutic device comprising: a refillable body for implantation within the posterior chamber of the eye through a penetration in the sclera, the body having a proximal cap portion adapted to be positioned outside the sclera, an intermediate neck portion, and a distal reservoir portion adapted to reside in the posterior chamber such that the sclera is positioned about the neck portion when the device is positioned in the eye, wherein the neck portion has a smaller transverse outer dimension than at least one transverse outer dimension of the cap portion and at least one transverse outer dimension of the reservoir portion;  the cap portion adapted to receive an injection of a therapeutic agent into the reservoir and to remain external to the posterior chamber;  and a porous structure coupled to a discrete, distal portion of the reservoir and tuned to release therapeutic amounts of a therapeutic agent from the reservoir.  The differences are that the ‘006 patent’s claims further recite a rigid-walled refillable body, the porous structure has a plurality of interconnecting, irregularly shaped channels, and release occurs through said plurality of channels and into said posterior chamber for an extended time.  Therefore the ‘006 patent’s claims are narrower and anticipate the instant claims.

Claims 31-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 8277830. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to a an implantable therapeutic device to treat an eye of a patient having a posterior chamber and a sclera, the therapeutic device comprising: a refillable body for implantation within the posterior chamber of the eye through a penetration in the sclera, a proximal cap portion adapted to be positioned outside the sclera, a neck portion, and a distal reservoir portion adapted to reside in the posterior chamber such that the sclera is positioned about the neck portion when the device is positioned in the eye, wherein the neck portion has a smaller transverse outer dimension than at least one transverse outer dimension of the cap portion and at least one transverse outer dimension of the reservoir.  The differences are that the ‘830 patent’s claims further recite a rigid, hollow, refillable body formed of a substantially rigid, impermeable wall of biocompatible material, the cap portion is adapted to receive an injection of a therapeutic agent into the reservoir and to remain external to the posterior chamber, and the porous structure has a plurality of interconnecting, irregularly shaped channels, and tuned to release therapeutic amounts of a therapeutic agent from the reservoir through said plurality of channels and into said posterior chamber for an extended time, wherein the therapeutic device has a substantially fixed volume during implantation and use.  Therefore the ‘830 patent’s claims are narrower and anticipate the instant claims.

Claims 31-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 8795712. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to a therapeutic device to treat an eye of a patient, the eye having a sclera, the therapeutic device comprising: a refillable reservoir and a distal portion, at least a distal portion of the reservoir adapted to reside inside the eye when the device is implanted in the eye, a cap portion positioned near the reservoir and adapted to be positioned against an external surface of the sclera when the device is implanted in the eye, the cap portion including at least a portion of a penetrable barrier to introduce the therapeutic agent into the device without any need to explant the device during introduction of the therapeutic agent into the device;  and a neck portion near the cap portion, the neck having a cross-sectional shape defined along a plane perpendicular to a longitudinal axis of the device, wherein the cross-sectional shape of the neck portion is different than the cross-sectional shape of the reservoir. The differences are that the ‘712 patent’s claims further recite a rigid-walled, refillable reservoir.  Therefore the ‘712 patent’s claims are narrower and anticipate the instant claims.

Claims 31-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 8808727. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to a therapeutic device to treat an eye of a patient, the eye having a sclera, the therapeutic device comprising: a refillable reservoir and a distal portion, at least a distal portion of the reservoir adapted to reside inside the eye when the device is implanted in the eye, a cap portion positioned near the reservoir and adapted to be positioned against an external surface of the sclera when the device is implanted in the eye, the cap portion including at least a portion of a penetrable barrier to introduce the therapeutic agent into the device without any need to explant the device during introduction of the therapeutic agent into the device;  and a neck portion adjacent the cap portion, the neck having a cross-sectional shape defined along a plane perpendicular to a longitudinal axis of the device, wherein the cross-sectional shape of the neck portion is different than the cross-sectional shape of the reservoir. The differences are that the ‘727 patent’s claims further recite a rigid-walled, refillable reservoir.  Therefore the ‘727 patent’s claims are narrower and anticipate the instant claims.

Claims 31-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10656152. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to a therapeutic device to treat an eye of a patient, the eye having a posterior segment and a sclera, the therapeutic device comprising: a refillable reservoir having a volume, the reservoir adapted to reside in the posterior segment when the device is implanted in the eye;  a rigid, porous structure located at a distal region of the reservoir comprising sintered material;  a proximal cap portion positioned proximal of the reservoir and adapted to be positioned outside the sclera when the device is implanted in the eye, the cap portion comprising a retention structure and a penetrable, non-permeable barrier to introduce the therapeutic agent into the device without any need to explant the device during introduction of the therapeutic agent into the device;  and a neck portion positioned between the cap portion and the reservoir portion and defined by a cross-sectional shape that is smaller than a cross-sectional shape of the reservoir and a cross-sectional shape of the cap portion, wherein the cross-sectional shape of the neck portion is non-circular and the cross-sectional shape of the reservoir is circular, and the sclera is positioned about the neck portion when the device is positioned in the eye.   The differences are that the ‘152 patent’s claims further recite a rigid-walled, refillable reservoir and a porous structure comprising a sintered material.  Therefore the ‘152 patent’s claims are narrower and anticipate the instant claims.

Claims 31-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10617557. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to therapeutic device to treat an eye, the device comprising: a housing;  a proximal cap portion coupled near a proximal end region of the housing for a reservoir and adapted to be positioned outside the sclera when the device is implanted in the eye, the cap portion comprising a retention structure and a penetrable, non-permeable barrier;  a narrow portion adjacent the proximal cap portion, the neck portion having a cross-sectional shape defined along a plane perpendicular to a longitudinal axis of the device, wherein the cross-sectional shape of the narrow portion is defined at a widest location of the narrow portion by a first long width and a cross-sectional shape of the non-permeable housing is defined at a widest location of the non-permeable housing by a second long width such that the second long width of the non-permeable housing is greater than the first long width of the narrow portion;  a first refillable chamber located within the reservoir volume and configured to hold a first therapeutic agent, the first chamber defining an opening at a distal end region of the first chamber, and a first rigid, porous structure positioned within the opening at the distal end region of the first chamber, the first porous structure configured to be positioned in direct communication with the vitreous humor and comprised of sintered material; wherein the housing comprises a barrier extending through the reservoir volume from the proximal end region of the housing to a distal end region of the housing.  The differences are that the ‘557 patent’s claims recite a narrow portion instead of a neck portion, and further recites a second chamber located within the reservoir volume and configured to hold a second therapeutic agent, the second chamber defining an opening at a distal end region of the second chamber, a second rigid, porous structure positioned within the opening at the distal end region of the second chamber, the second porous structure configured to be positioned in direct communication with the vitreous humor and comprised of sintered material.  Therefore the ‘557 patent’s claims are narrower and anticipate the instant claims.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258.  The examiner can normally be reached on weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. SARAH PARK/
Primary Examiner, Art Unit 1615